Citation Nr: 0500828	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-14 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected intervertebral disc syndrome.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk




INTRODUCTION

The veteran served on active duty from January 1987 to March 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 RO rating decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran seeks an initial evaluation in excess of 10 
percent for service-connected intervertebral disc syndrome.  
He essentially contends his service-connected sinusitis is 
more severe than contemplated by the 10 percent rating 
currently assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5293 (2004).  

The United States Court of Veterans Appeals (the Court) has 
held that evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 (2004), and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2004).  See DeLuca v. Brown, 8 Vet. 
App 202 (1995).  

Of record are treatment reports dated in July 2002, December 
2002, and January 2003, which diagnose the veteran with disc 
prolapse of L5/S1.  A July 2002 treatment report indicates no 
findings of spondylolysis.  

However, a January 2003 private report notes the veteran's 
disc prolapse was the result of shearing movement due to 
spondylolisthesis.  

Additionally, the Board notes the veteran, in his July 2002 
Notice of Disagreement (NOD), indicated that he received 
treatment from a VA medical facility where he had X-ray 
studies taken, and alleges being diagnosed with 
spondylolysis.  

The veteran claims his VA physician requested that he undergo 
an additional bone scan to determine the extent of this 
prognosis.  Given the veteran's medical history, the Board 
agrees that an examination is warranted to determine the 
severity of the service-connected intervertebral disc 
syndrome.  

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  

Under the VCAA, VA is required to make reasonable efforts to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103 A(d).  The 
assistance provided by the VA will also include obtaining 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103 A(b).  

Having reviewed the complete record, the Board finds that an 
additional VA medical examination is warranted before the 
veteran's claim can be adjudicated.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA and private 
treatment records are obtained and associated with the claims 
folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), not 
already submitted, which have treated him 
for his intervertebral disc disease.  He 
should be provided with release forms and 
asked that a copy be signed and returned 
for each health care provider identified.  
When the veteran responds, the RO should 
obtain records from each health care 
provider the veteran identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform the veteran 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

2.  The RO should also arrange for the 
veteran to be afforded an examination 
with an appropriate specialist to show 
the current severity of his service-
connected spine disorder.  The claims 
folder must be provided to the examiner 
for review, and the examiner's report 
should annotate that a review was made.  
The examiner should be asked to address 
x-ray findings and to provide complete 
observations of the ranges of motion of 
the low back.  All findings should be 
reported in detail.  The examiner should 
comment on the presence, or lack thereof, 
of spondylolisthesis, and the effect it 
has on the veteran's back condition.  The 
examination report should include 
specific responses to the following 
medical questions:

a.  What are the ranges of motion of 
the veteran's spine?  

b.  Does the veteran's spine exhibit 
weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service-connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms)?  

c.  Does pain significantly limit 
functional ability during flare- ups 
or when the spine is used repeatedly 
over a period of time (these 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?  

d.  Does the veteran current suffer 
any objective neurologic abnormality 
associated with his service-
connected low back disability?  

e.  To what extent and for what 
duration does the veteran suffer 
from incapacitating episodes due to 
the service-connected low back 
disability?  

4.  The RO should then readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran and his 
representative should be afforded time in 
which to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




